DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 was filed after the mailing date of the Non-Final Rejection on 07/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 10/12/2021. Claims 20-21 and 25 have been amended. No claims have been added or cancelled. Currently, claims 1-39 are pending.

Response to Arguments
Applicant’s amendment/arguments, see pg. 11, with respect to the rejection(s) of claims 20-39 rejected under 35 U.S.C. § 103, as being obvious over 
Applicant’s arguments, see pg. 7-10, with respect to the rejection(s) of claims 1-10, 12-16 and 18-19 rejected under 35 U.S.C. § 103 as being obvious over Wu et al. (US 2018/0321393), and further in view of Stand et al. (US 2018/0321393), have been fully considered and are persuasive. therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pg. 10, with respect to the rejection(s) of claims 11 and 17 rejected under 35 U.S.C. § 103 as being obvious over Wu et al. (US 2018/0321393), Stand et al. (US 2018/0321393), and further in view of Srivastava et al. (US 2013/0020928), have been fully considered and are persuasive. therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 15, the prior art of record fails to disclose or reasonably suggest, a radiation detector comprising a wavelength of maximum emission of the scintillator material that is in the second wavelength range; and self-absorption of the scintillator material is higher at the first wavelength range than self-absorption at the second wavelength range.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, a scintillator, comprising a crystalline scintillator material comprising a metal halide doped with Eu2+ and co-doped with Sm2+, said metal halide comprising a halogen including Br, Cl, I, or a combination thereof, wherein the metal halide comprises an element including an alkaline-earth metal.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884